Citation Nr: 0006104	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  99-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis with psychotic features, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for prostate cancer 
with metastases.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a headaches 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from October 1936 to 
December 1939, and from February 1941 to September 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  In light of the procedural history of this case with 
regard to the claims seeking entitlement to service 
connection for the prostate cancer, low back and headache 
disorders, the Board will construe the representative's 
"Informal Brief of Appellant in Appealed Case" of February 
2000, and the arguments advanced therein, as a timely filed 
substantive appeal to these claims, allowing further 
appellate review by the Board at this time.  See 38 C.F.R. 
§§ 20.202, 20.302(b) (1999).

It is noted that the appellant's motion to advance this 
appeal on the docket pursuant to 38 U.S.C.A. § 7107 (West 
1991) and 38 C.F.R. § 20.900(c) (1999) was granted by the 
Board in March 2000.


FINDINGS OF FACT

1.  The appellant's psychiatric disorder is manifested by 
complaints of anxiety and depression resulting in an overall 
impairment in social and occupational functioning that is 
significant enough to cause chronic disturbances of 
motivation and mood.

2.  The evidence in this case does not reflect that the 
appellant has required frequent hospitalizations for his 
service-connected psychiatric disorder in the years after 
service.  Moreover, it is not currently shown that this 
disability causes marked interference with employment so as 
to render impractical application of the regular schedular 
standards.

3.  The appellant has presented no competent medical evidence 
showing the presence of prostate cancer or chronic disability 
of the low back or headaches during his periods of active 
military service, or showing a nexus between any incident or 
event of service and treatment/diagnosis of prostate cancer, 
low back pain/degenerative joint disease or headaches noted 
after service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent, 
but no higher, for the appellant's psychiatric disorder are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9424 (1999).

2.  Application of extraschedular provisions for the 
appellant's psychiatric disorder is not warranted in this 
case.  38 C.F.R. § 3.321(b) (1999).

3.  The claims of entitlement to service connection for 
prostate cancer, a low back disorder and headaches are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation:  Anxiety Neurosis with 
Psychotic Features

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed 
as schizophrenia, generalized anxiety disorder, etc.  
38 C.F.R. § 4.130 (1999).  As this claim was filed in August 
1998, only the revised rating criteria may be considered.  As 
amended, section 4.130 of 38 C.F.R. reads as follows for the 
10-100 percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1999).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).

The Board finds that application of the revised rating 
criteria for mental disorders shows that the evidence 
pertaining to the history and severity of the appellant's 
service-connected psychiatric disorder would support a 
finding of functional impairment that is more appropriately 
rated as 50 percent disabling.  38 C.F.R. § 4.7 (1999).  The 
appellant has been service connected for a psychiatric 
disorder for many years (since 1944), but his disability 
rating for this condition was recently increased from 10 to 
30 percent by rating decision in March 1994 based on the 
results of a VA psychiatric compensation examination 
conducted in February 1994.  On that examination, he was 
diagnosed with anxiety neurosis with psychotic features 
manifested by symptoms of mild depression (although he stated 
that he was "very" depressed and didn't want to do 
anything), slowed responses to the examiner's questions, and 
anxiety/nervousness ("all the time") that he related to 
head injury sustained in the past during a course of 
employment.  He complained also of hearing voices (which he 
described only as a "ringing in his ears") and being 
suspicious (unspecified people "watching him"), but the 
examiner noted that he was in good contact with reality and 
that he was competent to handle his affairs.  From the 
records in the claims file, it does not appear that the 
appellant was taking any medications for his psychiatric 
disorder at the time of the February 1994 VA psychiatric 
examination.   These findings were considered by the RO in 
1994 to support a "definite" degree of social and 
industrial impairment under rating criteria then in effect.

However, the results of his most recent VA psychiatric 
examinations conducted in 1995 and 1998 reflect an increase 
in the severity of his disability.  Specifically, the 1995 VA 
examination disclosed that his anxiety symptoms were 
"moderate" in degree based on his display of some 
tangential speech and preoccupation with his somatic 
complaints (which the record shows was an original element of 
his psychiatric disorder) and his belief that he is entitled 
to VA compensation benefits at the 100 percent rate.  He 
complained of a head injury as well, which he attributed to 
service as well as an on-the-job injury sustained at the 
Tuskegee Hospital when he was working as a laundry helper.  
At the time of the 1995 examination, he was working part-time 
for two hours a day at a bank.  He also complained of 
arthritis, back pain and headaches.  Objectively, he was not 
suicidal or overtly psychotic on the 1995 examination, 
however.  He was also alert, oriented and casually dressed, 
and considered competent by the examiner.  On the basis of 
these findings, he was diagnosed with generalized anxiety 
disorder with depression, which as noted above was considered 
by the examiner to be moderate in severity.

The record shows that the appellant required treatment for 
his psychiatric symptoms in a VA mental hygiene clinic in 
August 1998, at which time he was prescribed medication 
therapy for these problems.  The appellant complained of 
nervousness and tactile ideations (sensation that something 
was crawling under his skin on his right hand).  He was 
evaluated and found to be suffering from generalized anxiety 
disorder with psychotic features (tactile sensations) and 
prescribed Mellaril and Vistaril for treatment purposes.

The most recent VA examination of October 1998 reflects that 
he was nervous and mildly depressed, with feelings of low 
energy, since his recent diagnosis of prostate cancer.  He 
also complained of inability to sit or engage in any 
meaningful work due to his overall medical condition which he 
felt was increasing his feelings of anxiety and depression.  
His work history was significant for retirement status since 
1991; he had previously worked in an automobile factory for 
22 years.  The appellant reported that he had been married 
for many years (in fact, for the past 51 years) and that he 
had eight children, four sons and four daughters, ranging in 
age from 40 to 55.  On the mental status examination, he 
looked older than his stated age and walked with a limp, but 
he was not suicidal or homicidal.  However, during the course 
of the clinical interview, he had a somewhat depressed and 
anxious mood.  Further, it appeared that he had difficulty 
concentrating and there was some evidence of mild psychomotor 
retardation in his speech (although his speech was coherent 
and relevant).  He was nevertheless alert and oriented and 
his memory for recent and remote events was considered fair.  
He also had an appropriate affect.  He had no other 
significant psychotic abnormalities, specifically overt 
psychosis such as auditory/hallucinatory ideations, and 
reported that he could sleep for 6 to 7 hours at a time.  
Further, the examiner specifically noted that he was not then 
on any medications for his psychiatric disorder, indicating 
that he had discontinued such therapy provided initially in 
August 1998.  Based on these findings, the examiner diagnosed 
generalized anxiety disorder with depression, viewed as 
secondary to his medical problems, and assigned a Global 
Assessment of Functioning (GAF) score of 40, indicative of 
"major" impairment of occupational or social functioning.

On the basis of these findings, the Board concludes that the 
appellant would meet the criteria for a 50 percent rating 
under the revised criteria.  Specifically, the medical 
findings reported between 1994 and 1998 reflect that he has 
had some psychotic episodes such as the tactile sensations 
that required outpatient treatment and medication in August 
1998 as well as symptoms of disturbances of motivation and 
mood as seen on recent VA examination of October 1998.  In 
the Board's view, these findings are indicative of more than 
the 30 percent criteria that contemplate impairment due to 
"occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks" due to a 
variety of psychiatric symptoms (depressed mood, anxiety, 
panic attacks, etc.).  It appears that since the mid-1990s, 
the appellant has been chronically depressed, and while it is 
clear that these symptoms are in large measure associated 
with his declining physical health, it is also clear that his 
overall anxiety and nervousness related to his physical 
problems has also been the main element of his psychiatric 
disorder.  With these facts for consideration, together with 
the medical assessment and GAF score of 40 given on the 1998 
VA examination for "major" impairment, clearly reflective 
of an increase in the disability compared to the "moderate" 
overall impairment noted on the 1995 VA examination, it is 
shown that the appellant's disability picture more closely 
resembles the criteria for the 50 percent rating under the 
revised criteria.  38 C.F.R. § 4.7.  These findings are 
bolstered by the outpatient reports of 1997-98 which noted 
that his condition required medication therapy for a time in 
August 1998.  When read together, the Board finds that this 
more recent medical evidence reflects a disability picture 
that is more closely approximate to the criteria for a 50 
percent rating under the revised rating schedule.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (while 
evaluation of a service-connected disability requires review 
of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).

However, upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 50 percent.  The medical 
evidence in the file does not reflect a degree of 
occupational and social impairment which "more nearly 
approximates" the criteria for 70 or 100 percent evaluations 
under the revised rating criteria.  The evidence of record 
does not establish that the appellant has recently expressed 
any suicidal ideation or that he ever engaged in obsessional 
rituals.  Nor has he demonstrated near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  There is no documentation in 
the record of unprovoked irritability with periods of 
violence, or any spatial disorientation or sustained neglect 
of personal appearance and hygiene.  As detailed above, while 
he was recently shown on the 1998 VA examination to have a 
"somewhat" depressed and anxious mood, it was also apparent 
that he had stopped taking his medications as prescribed in 
August 1998, which is consistent with the findings on the 
examination that showed no evidence of overt psychosis.  
Hence, it appears that he had a brief psychotic episode in 
August 1998, and upon treatment for same, the psychotic 
features dissipated.  Similar findings are not shown by the 
balance of the record, to include when he was seen for 
inpatient hospitalization for hip replacement surgery in 1997 
and when examined for compensation purposes in 1995.  
Further, while the evidence indicates that the appellant 
demonstrates some disturbances of motivation and mood, the 
evidence of record also shows that the he has established and 
maintained a marriage for many years, and that he is not 
otherwise overtly psychotic on a consistent basis, findings 
of which clearly obviate against entitlement to a 70 percent 
rating.

With respect to the criteria for a 100 percent rating, the 
evidence is negative for persistent psychotic symptoms like 
active delusional or hallucinatory ideations, the inability 
to care for self, disorientation to time and place, or 
persistent danger of hurting self or others.  The Board notes 
that a persistent degree of impairment caused by one or more 
of these symptoms has not been objectively corroborated by 
the extensive medical record, including as noted on the VA 
psychiatric examinations conducted over the last five years 
or by the older medical reports of treatment and/or 
evaluation by VA in the 1950s.  When all of these facts are 
considered together, it is the Board's opinion that the 
evidence weighs strongly against a finding of greater than a 
50 percent rating under the revised schedular standards.

Moreover, there is no evidence whatever that the appellant is 
now or has been in the recent past "grossly impaired" due 
to his service-connected psychiatric disorder as that term is 
used in the revised criteria for a 100 percent rating.  As 
detailed above, findings on the VA examinations conducted 
since 1994 reflect that he was fully oriented and not acutely 
experiencing active psychotic thoughts, to include 
homicidal/suicidal and delusional/hallucinatory ideations.  
Moreover, older medical examination reports and evaluations 
are negative for these kinds of gross psychotic symptoms as 
well and the fact that he has not required more serious 
clinical intervention for his symptoms, i.e., inpatient 
hospitalization, in many years weighs heavily against a 
finding that he is grossly impaired by his psychiatric 
disorder.

To the extent that the appellant contends that he should be 
rated as more than 50 percent disabled due to his psychiatric 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.

The RO did not consider referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the U. S. Court of Appeals for Veterans 
Claims (the Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's disability is more severe than the 50 
percent schedular level and hence, it does not appear that 
the appellant has an "exceptional or unusual" disability.

Further, with respect to the enumerated criteria under 
section 3.321(b)(1), the Board finds no evidence of an 
exceptional disability picture as manifested by related 
factors such as marked interference with employment or 
frequent hospitalizations.  It is not shown by the evidence 
that the appellant has required any inpatient hospitalization 
in the recent past for his psychiatric disorder.  With 
respect to employment, it is noted that the appellant is not 
currently employed, however, the record also reflects that he 
is not working full-time since retiring in 1991.  It is 
unclear whether he is actually looking for employment at this 
time.  In view of these findings, the Board finds that the 
overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his service-connected 
psychiatric disorder.  A high schedular rating as in this 
case (50 percent) is recognition that the impairment caused 
by the service-connected disability makes it difficult to 
obtain and keep employment.  See 38 C.F.R. § 4.1 (1999); see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, 
an inability to acquire and maintain employment of one's 
choosing or to make and keep friends or intimate relations 
will not by themselves support a finding that the schedular 
rating is inadequate and that the claim is an exceptional or 
unusual one.

Accordingly, in the absence of any evidence which actually 
shows that his disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

II.  Service Connection Claims: Prostate Cancer, Low Back and 
Headaches

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  Alternatively, the third Caluza 
element can be satisfied by evidence of a chronic disease in 
service or, in the absence thereof, by continuity of 
symptomatology after service, as long as there is still 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  38 
C.F.R. § 3.303(b) (1999); see Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  A chronic disability in service can be 
shown by either evidence contemporaneous with service or 
evidence that is post-service.  Savage, 10 Vet. App. at 495.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, No. 98-1275 (U.S. Vet. 
App. Jan. 12, 2000), a claimant diagnosed with a chronic 
condition shown after service must still provide a medical 
nexus between the current condition and the putative 
continuous symptomatology.  See Voerth v. West, 13 Vet. App. 
117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).
Service medical records indicate that the appellant was 
treated for a voiding disorder diagnosed as prostatorrhea, 
acute, nonveneral, cause undetermined, in July 1939.  
However, no additional complaints or diagnosis related to 
this condition are noted by the balance of his service 
medical records.  He was also treated on more than one 
occasion for venereal diseases (syphilis and gonorrhea).  
There is no service medical evidence showing treatment or 
diagnosis of cancer of the prostate.  With respect to the low 
back and headaches, service medical records do not document 
actual clinical treatment for either, but there is a medical 
report dated in July 1943 which indicates that the appellant 
reported a history of sustaining a head injury in 1939 when a 
tree fell on him and knocked him unconscious and of suffering 
from low back pain as a result of heavy lifting duties while 
he was assigned to a labor detail.  He reported these 
complaints and medical history in connection with an 
evaluation for his psychiatric disorder, then diagnosed as 
psychoneurosis, manifested by multiple somatic complaints, 
including headaches, insomnia and breathing difficulties, all 
of which were determined to be without any organic basis.  
The psychiatric disorder resulted in his discharge from 
further military service.  Notwithstanding his physical 
complaints noted in July 1943, clinical work-up of his 
overall medical condition at that time, including skull x-ray 
series, did not result in a diagnosis of any disorders of the 
spine or head.

Following service, the record discloses that the appellant 
was evaluated on a VA examination in May 1944 for his 
psychiatric disorder at which time he again complained of 
multiple somatic pain complaints, including low back pain and 
headaches.  However, as in service, no organic basis for 
these complaints was found on examination.  It was also noted 
on that examination that he had some purulent urethra 
discharge with a slightly enlarged left lobe of his prostate, 
but no specific diagnosis was reported and there is no 
evidence that he had prostate cancer at that time.  
Thereafter, VA and private medical records dated in the 
1950's reflect treatment and evaluation for his somatic-type 
aches and pain complaints, including headaches, but again, 
all of these complaints were without clear-cut organic basis 
unrelated to his psychiatric disorder.  With regard to his 
prostate, a VA hospital report dated in 1956 noted that he 
had stricture of the posterior urethra, but again, no 
diagnosis of a cancer disorder is reflected.  There are no 
medical records dated in the 1960s through the 1970s.  A few 
VA outpatient records from 1980 appear next in the 
chronological history of this case, and these records again 
show that the appellant was complaining of headache and 
nervousness.  Computerized tomography (CT) study of his brain 
taken in August 1980 noted the possibility of diffuse 
cerebral edema.  Nevertheless, none of these records reflect 
a diagnosis of a headaches disorder as a separate clinical 
entity.  Thereafter, there is another gap in the medical 
records extending from 1980 to the time he was seen by a 
private physician (Dr. Rajan) in 1990 for voiding 
difficulties.  Subsequent medical records reflect that he was 
first treated and diagnosed with metastatic prostate cancer 
in the 1997-99 time period.  These more recent records also 
reflect a diagnosis of degenerative joint disease of the 
lumbar spine.  He also complained of back pain and headaches 
on his 1995 VA psychiatric examination, but no specific 
evaluation or diagnosis was reported for these complaints.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for prostate cancer, a low back 
disorder, and headaches well grounded.  Caluza, 7 Vet. App. 
at 498.  There is no competent medical evidence which 
provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's currently diagnosed prostate 
cancer, noted by the record as first treated and diagnosed 
many, many years after service, and any event or incident of 
his military service in the late 1930s, early 1940s.  Hence, 
as there is no evidence of a cancerous disorder treated in 
service, it is not shown by competent medical evidence that 
there is a link between his currently diagnosed prostate 
cancer and any possibly related symptomatology of the 
prostate noted in service, such as the prostatorrhea, 
notwithstanding the non-identical nature of the disorders 
diagnosed in service and thereafter.  Hodges and Voerth, both 
supra.  With respect to the low back pain and headaches 
complaints, there is neither evidence of a chronic disability 
shown in service, nor is there medical evidence linking 
current complaints for same and any putative continuous 
symptomatology noted in service.  Voerth, supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well-grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided, medical 
evidence already of record supports claim on the nexus 
question).

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent based on medical training and professional status 
to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App. 477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection.  Contrary to the assertions of the 
representative, the record reflects that the RO sent the 
appellant a letter in May 1999 advising him of the need to 
submit medical treatment records for these claims.  Medical 
records were later received, but as stated above, they are 
insufficient to well ground these claims.  Nothing further in 
the record suggests the existence of any additional evidence 
that might well ground these claims.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained) and Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).  It is not 
shown nor contended that additional relevant evidence exists 
that has not already been associated with the claims file.

Accordingly, the Board must deny the appellant's claims of 
service connection for prostate cancer, a low back disorder 
and headaches as not well grounded.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).





...............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).......


ORDER

An increased rating to 50 percent, but no higher, is granted 
for the appellant's psychiatric disorder, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to service connection for prostate cancer, a low 
back disorder, and headaches is denied, as these claims are 
not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

